Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21050 Name of Fund: BlackRock New Jersey Municipal Bond Trust (BLJ) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock New Jersey Municipal Bond Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 09/01/2007  11/30/2007 Item 1  Schedule of Investments BlackRock New Jersey Municipal Bond Trust Schedule of Investments as of November 30, 2007 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value New Jersey - 134.1% $ Garden State Preservation Trust of New Jersey, Capital Appreciation Revenue Bonds, Series B, 5.24% due 11/01/2027 (c)(h) $ Middlesex County, New Jersey, Improvement Authority, Subordinate Revenue Bonds (Heldrich Center Hotel/Conference Project), Series B, 6.25% due 1/01/2037 Monmouth County, New Jersey, Improvement Authority, Governmental Loan Revenue Refunding Bonds, 4.25% due 12/01/2025 (a) Mount Holly, New Jersey, Municipal Utilities Authority, Sewer Revenue Bonds, Series C, 4.50% due 12/01/2037 (e) 98 New Jersey EDA, Cigarette Tax Revenue Bonds, 5.75% due 6/15/2034 New Jersey EDA, EDR, Refunding (Kapkowski Road Landfill Reclamation Improvement District Project), 6.50% due 4/01/2028 New Jersey EDA, First Mortgage Revenue Bonds (Lions Gate Project), Series A, 5.75% due 1/01/2025 New Jersey EDA, First Mortgage Revenue Bonds (Lions Gate Project), Series A, 5.875% due 1/01/2038 New Jersey EDA, First Mortgage Revenue Refunding Bonds (Fellowship Village), Series A, 5.50% due 1/01/2025 New Jersey EDA, First Mortgage Revenue Refunding Bonds (The Winchester Gardens at Ward Homestead Project), Series A, 5.80% due 11/01/2031 New Jersey EDA, Mortgage Revenue Refunding Bonds (Victoria Health Corporation Project), Series A, 5.20% due 12/20/2036 (g) New Jersey EDA, Retirement Community Revenue Refunding Bonds (Seabrook Village, Inc.), 5.25% due 11/15/2036 New Jersey EDA, Revenue Bonds (Newark Downtown District Management Corporation), 5.125% due 6/15/2037 New Jersey EDA, School Facilities Construction Revenue Bonds, Series U, 5% due 9/01/2037 (a) New Jersey EDA, Solid Waste Disposal Facilities Revenue Bonds (Waste Management Inc.), AMT, Series A, 5.30% due 6/01/2015 New Jersey EDA, Special Facility Revenue Bonds (Continental Airlines Inc. Project), AMT, 7% due 11/15/2031 Portfolio Abbreviations To simplify the listings of BlackRock New Jersey Municipal Bond Trust's portfolio holding in the Schedule of Investments, we have abbreviated the names of many of the securities according to the list below. AMT Alternative Minimum Tax (subject to) GO General Obligation Bonds EDA Economic Development Authority S/F Single-Family EDR Economic Development Revenue Bonds 1 BlackRock New Jersey Municipal Bond Trust Schedule of Investments as of November 30, 2007 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value $ 2,000 New Jersey Health Care Facilities Financing Authority, Health System Revenue Bonds (Catholic Health East), Series A, 5.375% due 11/15/2012 (f) $ 2,190 2,000 New Jersey Health Care Facilities Financing Authority Revenue Bonds (Kennedy Health System), 5.625% due 7/01/2031 2,043 2,500 New Jersey Health Care Facilities Financing Authority Revenue Bonds (South Jersey Hospital System), 6% due 7/01/2012 (f) 2,774 890 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Atlantic City Medical Center), 5.75% due 7/01/2012 (f) 982 1,110 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Atlantic City Medical Center), 5.75% due 7/01/2025 1,157 500 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Saint Barnabas Health Care System), Series B, 5.92% due 7/01/2030 (h) 133 3,600 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Saint Barnabas Health Care System), Series B, 5.72% due 7/01/2036 (h) 659 3,600 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Saint Barnabas Health Care System), Series B, 5.79% due 7/01/2037 (h) 619 500 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (South Jersey Hospital System), 5% due 7/01/2046 496 1,000 New Jersey State Educational Facilities Authority Revenue Bonds (Fairleigh Dickinson University), Series D, 6% due 7/01/2025 1,044 630 New Jersey State Educational Facilities Authority Revenue Bonds (Georgian Court College Project), Series C, 6.50% due 7/01/2013 (f) 730 100 New Jersey State Educational Facilities Authority Revenue Bonds (Kean University), Series D, 5% due 7/01/2032 (b) 105 500 New Jersey State Educational Facilities Authority Revenue Bonds (Kean University), Series D, 5% due 7/01/2039 (b) 522 1,250 New Jersey State Educational Facilities Authority Revenue Bonds (Richard Stockton College), Series F, 5% due 7/01/2031 (e) 1,307 1,000 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Fairleigh Dickinson University), Series C, 6% due 7/01/2020 1,066 500 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Fairleigh Dickinson University), Series C, 5.50% due 7/01/2023 511 150 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Georgian Court University), Series D, 5% due 7/01/2033 144 350 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Rowan University), Series B, 4.25% due 7/01/2034 (b) 331 2 BlackRock New Jersey Municipal Bond Trust Schedule of Investments as of November 30, 2007 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value $ New Jersey State Housing and Mortgage Finance Agency, S/F Housing Revenue Refunding Bonds, AMT, Series T, 4.70% due 10/01/2037 $ New Jersey State Transportation Trust Fund Authority, Transportation System Revenue Bonds, Series C, 4.666% due 12/15/2032 (c)(h) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, AMT, 126th Series, 5.25% due 5/15/2037 (b) Port Authority of New York and New Jersey, Consolidated Revenue Refunding Bonds, 125th Series, 5% due 4/15/2032 (c) Port Authority of New York and New Jersey, Special Obligation Revenue Bonds (Continental Airlines, Inc. - LaGuardia Project), AMT, 9.125% due 12/01/2015 Rahway Valley Sewerage Authority, New Jersey, Sewer Revenue Bonds (Capital Appreciation), Series A, 4.36% due 9/01/2033 (e)(h) Rutgers State University, New Jersey, Revenue Bonds, Series E, 5% due 5/01/2034 (b) Salem County, New Jersey, Improvement Authority Revenue Bonds (Finlaw State Office Building Project), 5.25% due 8/15/2038 (c) Tobacco Settlement Financing Corporation of New Jersey, Asset-Backed Revenue Refunding Bonds, 6.125% due 6/01/2012 (f) Tobacco Settlement Financing Corporation of New Jersey, Asset-Backed Revenue Refunding Bonds, Series 1A, 5% due 6/01/2041 Tobacco Settlement Financing Corporation of New Jersey, Asset-Backed Revenue Refunding Bonds, Series 1B, 5.65% due 6/01/2041 (h) University of Medicine and Dentistry of New Jersey, Revenue Bonds, Series A, 5% due 12/01/2031 (a) Vineland, New Jersey, Electric Utility, GO, Refunding, AMT, 5.30% due 5/15/2029 (e) Vineland, New Jersey, Electric Utility, GO, Refunding, AMT, 5.375% due 5/15/2032 (e) Puerto Rico - 14.8% Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Refunding Bonds, Series D, 5.25% due 7/01/2012 (f) Puerto Rico Commonwealth Infrastructure Financing Authority, Special Tax and Capital Appreciation Revenue Bonds, Series A, 4.34% due 7/01/2037 (a)(h) Puerto Rico Commonwealth Infrastructure Financing Authority, Special Tax and Capital Appreciation Revenue Bonds, Series A, 4.51% due 7/01/2043 (a)(h) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series II, 5.25% due 7/01/2012 (f) Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series D, 5.25% due 7/01/2027 Total Municipal Bonds (Cost - $50,543) - 148.9% Corporate Bonds Multi-State - 6.4% Charter Mac Equity Issuer Trust, 7.20% due 10/31/2052 (j) Total Corporate Bonds (Cost - $2,000) - 6.4% 3 BlackRock New Jersey Municipal Bond Trust Schedule of Investments as of November 30, 2007 (Unaudited) (in Thousands) Shares Held Short-Term Securities Value CMA New Jersey Municipal Money Fund, 2.96% (d)(i) $ Total Short-Term Securities (Cost - $310) - 0.9% Total Investments (Cost - $52,853*) - 156.2% Other Assets Less Liabilities - 0.8% Preferred Shares, at Redemption Value - (57.0%) ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of November 30, 2007, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ (a) AMBAC Insured. (b) FGIC Insured. (c) FSA Insured. (d) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Interest Affiliate Activity Income CMA New Jersey Municipal Money Fund ) $ 3 (e) MBIA Insured. (f) Prerefunded. (g) GNMA Collateralized. (h) Represents a zero coupon bond; the interest rate shown reflects the effective yield at the time of purchase. (i) Represents the current yield as of November 30, 2007. (j) The security may be offered and sold to "qualified institutional buyers" under Rule 144A of the Securities Act of 1933.  Forward interest rate swaps outstanding as of November 30, 2007 were as follows: Notional Unrealized Amount Depreciation Pay a fixed rate of 3.975% and receive a floating rate based on 1-week USD Bond Market Association Rate Broker, JPMorgan Chase Expires January 2038 $ $ ) 4 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities and Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock New Jersey Municipal Bond Trust By: /s/ Donald C. Burke Donald C. Burke, Chief Executive Officer of BlackRock New Jersey Municipal Bond Trust Date: January 16, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke, Chief Executive Officer (principal executive officer) of BlackRock New Jersey Municipal Bond Trust Date: January 16, 2008 By: /s/ Neal J. Andrews Neal J. Andrews, Chief Financial Officer (principal financial officer) of BlackRock New Jersey Municipal Bond Trust Date: January 16, 2008
